Title: To George Washington from Gabriel Christie, 20 October 1796
From: Christie, Gabriel
To: Washington, George


                        
                            Dear Sir 
                            Havre de Grace Octr 20th 1796
                        
                        I am inform’d that you have some intention of disposing of part of your Negroes
                            for a term of years I want to purchase about 10 or 12 boys from 13 to 15 years of age to put
                            into a Nail Factory which I have lately established at this place should you be inclined to
                            sell any of them I will if the price is sutable purchase that Number and will engage that
                            they shall learn a trade wherby they may get a good living after there time of servitude
                            expires you would greately oblige me by letting me hear from you on this subject and I
                            will send my manager down to look at them and to fix the price. I am respectfully Dear sir
                            your Ob. servt
                        
                            G. Christie
                            
                        
                    